[pic]

                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FACSIMILE

TO:   OF:   FAX NO.:   PHONE NO.:
Mr. Franz Michael Stenglein  Dewey Ballantine LLP  713-445-1533     713-445-
1500
Mr. David M. Bond      Boyar & Miller, P.C.  713-552-1758     713-850-7766
Mr. David R. Deary     Deary Montgomery Defeo & Canada   214-739-3879
214-360-9622
Mr. Tom C. Clark Dealey Zimmermann Clark Malouf &  214-559-4466     214-559-
4400
      MacFarlane

FROM: Clerk's Office
DATE: May 31, 2006
PAGES:      (6), including cover page

RE:   Case  Number:  06-0358;   IN  RE   DEUTSCHE  BANK  AG,  DEUTSCHE  BANK
        SECURITIES INC. D/B/A DEUTSCHE BANK ALEX. BROWN,  INC.,  AND  DAVID
        PARSE.

COMMENTS:   The attached are copies of the  notice  requesting  briefing  on
             the  merits  and  this  Court's  order  staying  trial   court
             proceedings in the above referenced case.   Hard  copies  will
             follow via mail.  If you have any questions, please call.

      Thank you.

      Gena Pelham, Deputy
      (512)463-1312 ext. 41368
                                    [pic]

                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FACSIMILE

TO:   OF:   FAX NO.:   PHONE NO.:
Honorable Fred W. Davis      Judge, 17th District Court  817/884-1372
817//884-1460
Mr. Thomas A. Wilder   Tarrant County District Clerk     817/212-7010
817/884-1574
Ms. Stephanie Lavake   Clerk, Second Court of Appeals    817/884-1932
817/884-1900

FROM: Clerk's Office
DATE: May 31, 2006
PAGES:      (6), including cover page

RE:   Case  Number:  06-0358;   IN  RE   DEUTSCHE  BANK  AG,  DEUTSCHE  BANK
        SECURITIES INC. D/B/A DEUTSCHE BANK ALEX. BROWN,  INC.,  AND  DAVID
        PARSE

COMMENTS:   The attached are copies of the  notice  requesting  briefing  on
             the  merits  and  this  Court's  order  staying  trial   court
             proceedings in the above referenced case.   Hard  copies  will
             follow via mail.  If you have any questions, please call.

      Thank you.

      Gena Pelham, Deputy
      (512) 463-1312 ext. 41368